Order filed February 5, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-12-01015-CV
                                 ____________

                  CHARLES KENNEBREW, SR. AND
            ELITE PROTECTIVE SERVICES, LLC, Appellants
                                       V.

                      MICHAEL R. HARRIS, Appellee


                   On Appeal from the 125th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-09593

                                   ORDER

      Defendants Charles Kennebrew, Sr. and Elite Protective Services, LLC filed
a notice of appeal from the final judgment signed by the court below on August 9,
2012. The appeal was assigned to this court and docketed under our appellate case
number 14-12-01015-CV. Plaintiff Michael R. Harris filed a notice of cross-appeal



                                       1
from the same judgment. The cross-appeal was assigned to this court and docketed
under our appellate case number 14-12-01044-CV.

      These appeals have not been consolidated. The clerk’s record and reporter’s
record have been filed in case number 14-12-01044-CV. Only the reporter’s record
has been filed in case number 14-12-01015-CV. The court ORDERS Charles
Kennebrew, Sr. and Elite Protective Services, LLC, appellants in 14-12-01015-CV,
to take the appropriate steps, including making any necessary payment
arrangements, to cause the clerk’s record to be filed in their appeal on or before
February 19, 2013.

                                 PER CURIAM




                                        2